Title: To George Washington from General William Howe, 27 March 1778
From: Howe, William
To: Washington, George



Sir,
Philadelphia 27th March 1778

The Commissioners formerly mentioned by me will meet the Gentlemen you have nominated in your Letter of the 22d at German Town on the 31st Inst. at 11 OClock in the morning, and Joshua Loring Esqr. my Commissary General of Prisoners will give his occasional Attendance.
A Commissioned Officer with a Serjeant and twelve Dragoons will be sent from hence to attend upon my Commissioners, and I give this timely Notice that you may, if you please, have an equal Number with yours.
I conclude you will join with me in opinion that German Town must be considered so far a neutral Place, as that no Troops be permitted to

enter it, except the Guards aforementioned, during the meeting of the Commissioners. I am with due Respect Sir your most obet Servt

W. Howe

